DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Howard et al., US 2011/0133699.
Regarding claim 1, Howard et al., teaches a method of lithiating an electrochemical cell (button cell battery ) (0043) disposed within a battery packaging (container or housing) (0090), the method comprising: lithiating at least one electrode in the electrochemical cell (0066) by applying current across a first current collector of the at least one electrode to a second current collector of an auxiliary electrode (0074; 0123), wherein the auxiliary electrode is disposed within the battery packaging adjacent to an edge of the electrochemical cell (0018; 0020-0021; 0052), the at least one electrode comprises a first electroactive layer disposed on or near one or more surfaces of the first current collector (0015-0020) and the auxiliary electrode comprises a second electroactive layer disposed at or near one or more surfaces of the second current collector (0018; 0020-0021; 0052; 0100; 0107).
Thus, the claims are anticipated.
However, if the claims are not anticipated, in the alternative, the claims are obvious over the prior art of record because although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Howard et al., teaches wherein the method further includes, after the applying of the current across the first current collector and the second current collector (0015-0020) , dividing the packaging into first and second halves, where the first half includes the electrochemical cell including the at least one lithiated electrode (0066; 0074; 0123) and the second half includes the auxiliary electrode (0018; 0020; 0100; 0129).
Regarding claim 3, Howard et al., teaches wherein the packaging is divided by using a heat sealer (hermetic sealer) (0090; 0147).
Regarding claim 4, Howard et al., teaches wherein the second current collector (reference 612, 622, 661, 662, 1012, 1022, 1061) defines a major plane that is substantially perpendicular to a major plane defined by the second electroactive layer (0015-0021; 0051-0060) and the second current collector passes through the battery packaging and extends out of the battery packaging (extension lead) (0095-0097; 0153-0155).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 5, Howard et al., teaches wherein the second electroactive layer comprises one or more laminated layers (0044; 0049).
Regarding claim 6, Howard et al., teaches wherein a first end of the second current collector is disposed between first and second layers of the one or more laminated layers (0043-0044; 0049).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 7, Howard et al., teaches wherein the second electroactive layer comprises one or more electroactive materials selected from the group consisting of: graphite (0066; 0115), lithium titanium oxide (0066), iron sulfide (FeS), lithium metal (0056), and combinations thereof.
Regarding claim 8, Howard et al., teaches wherein the second electroactive layer comprises one or more electroactive materials selected from the group consisting of: LiNixMnyCo}-x-yO2 (where 0 < x < 1 and 0 (where 0 < x < 1), Lii+xMO> (where M is one of Mn, Ni, Co, and Al)
(0054; 0110).

Regarding claim 9, Howard et al., teaches wherein the second electroactive layer is porous (0103).
Howard does not recite a porosity greater than or equal to about 10 vol. % to less than or equal to about 60 vol.%.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10, Howard et al., teaches wherein the second electroactive layer comprises one or more electrically conductive materials (0050; 0052; 0063; 0069; 0108).
Regarding claim 11, Howard et al., teaches wherein the second electroactive layer comprises one or more binders (0052; 0069; 0111) selected from poly(vinylidene fluoride) (PVDF) (0052; 0069).
Regarding claim 12, Howard et al., does not teach wherein the current is a constant current greater than or equal to about C/100 to less than or equal to about 10C.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Howard et al., teaches a method of pre-lithiating an electrochemical cell (button cell battery ) (0043) including at least one electrode (0015-0020) comprising a first current collector (0015-0020); , the method comprises:
disposing within a battery packaging an auxiliary electrode (0018; 0020; 0100; 0129) adjacent to an edge of the electrochemical cell (container or housing) (0090), wherein the auxiliary electrode (0074; 0123) comprises an electroactive layer (0015-0020) and a second current collector extending perpendicularly from the electroactive layer (0018; 0020-0021; 0052; 0100; 0107), wherein a first end of the second current collector interfaces with the electroactive layer and a second end of the second current collector extends out of the battery packaging (container or housing) (0090); applying a current across the first current collector and the second current collector so as to pre-lithiate the at least one electrode (0145); and extracting the auxiliary electrode (0018; 0020; 0100; 0129) from the battery packaging (extension lead) (0095-0097; 0153-0155).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Howard et al., teaches wherein extracting includes concurrently dividing the battery packaging (container or housing) (0090), into first and second halves and heat sealing at least one of the first and second halves (hermetic sealer) (0090; 0147), wherein the first half of the battery packaging includes the electrochemical cell including the at least one pre-lithiated electrode (0145) and the second half of the battery packaging includes the auxiliary electrode (0018; 0020; 0100; 0129).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 15, Howard et al., teaches wherein the electroactive layer comprises one or more laminated layers (0044; 0049), wherein each of the laminated layer comprises one or more electroactive materials selected from the group consisting of: LiNixMnyCo}-x-yO2 (where 0 < x < 1 and 0 (where 0 < x < 1), Lii+xMO> (where M is one of Mn, Ni, Co, and Al)
(0054; 0110); graphite (0066; 0115), lithium titanium oxide (0066), iron sulfide (FeS), lithium metal (0056), and combinations thereof.
Regarding claim 16, Howard et al., teaches wherein the electroactive layer comprises one or more laminated layers (0044; 0049) and the first end of the second current collector is disposed between first and second layers of the one or more laminated layers (0043-0044; 0049).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 17, Howard et al., teaches wherein the electroactive layer is porous and has a porosity (0103).
Howard does not recite a porosity greater than or equal to about 10 vol. % to less than or equal to about 60 vol.%.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Howard et al., teaches wherein the electroactive layer further comprises one or more electrically conductive materials (0050; 0052; 0063; 0069; 0108).
Regarding claim 19, Howard et al., teaches wherein the electroactive layer further comprises one or more binders selected from poly(vinylidene fluoride) (PVDF) (0052; 0069; 0111).
Regarding claim 20, Howard et al., does not teach wherein the current is a constant current greater than or equal to about C/100 to less than or equal to about 10C.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).



 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727